DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
1.	Claims 1-2, 12 and 17 have been amended, claims 4 and 15 have been canceled, and new claim 19 has been added as requested in the response filed August 3, 2021. Following the amendment, claims 1-3, 5-14 and 16-19 are pending in the present application.

2.	Claims 1-3, 5-14 and 16-19 are under examination in the current office action.

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed October 25, 2021 has been considered and the references therein are of record.

Withdrawn Claim Rejections
4.	Any objection or rejection of record pertaining to either of canceled claims 4 or 15 is/are rendered moot by applicant’s cancellation of said claims.

5.	The objection to the specification for containing embedded hyperlinks, set forth at section 4 of the 05/03/2021 Office action, is withdrawn in view of applicant’s amendment to the specification.

6.	The rejection of claims 1-3, 5-14 and 16-18 under 35 U.S.C. 112(b), as being indefinite, as set forth at section 5 of the previous Office action, is withdrawn in view of applicant’s clarifying amendments to the claims.

7.	The rejection of claims 1-3, 5-14 and 16-18 under 35 U.S.C. 101 as being directed to a judicial exception without significantly more, set forth at section 6 of the 05/03/2021 Office action, is withdrawn in view of applicant’s amendments to the claims. 

8.	The rejection of claims 12-14, 16 and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa et al. (J. Alzheimer's Dis., 20012, 31, 59-64), set forth at section 7 of the previous office action, is withdrawn in view of applicant’s claim amendments. In particular, Hasegawa does not teach measuring the levels of TNF-, or TNF- and cortisol, as now required by the amended claims. Note, however, that the rejection is maintained for claims 1-2 and 5-11 as discussed below.

9.	The rejection of claims 1-2, 6-14, 16 and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Blasko et al. (Neurobiol. Aging, 2008, 29, 1-11), set forth at section 8 of the previous office action, is withdrawn in view of applicant’s claim amendments. In particular, Blasko neither teaches nor suggests measuring the levels of homocysteic acid as now required by the amended claims.

10.	The rejection of claims 1-3, 5-14, 16 and 18 under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (JAD, 2012) and Blasko et al. (2008) in view of Burnham et al. (US 2014/0086836 A1), as set forth at section 9 of the 05/03/2021 Office action, is withdrawn in view of the claim amendments. In particular, the Blasko reference is no longer necessary for the rejection, and therefore the rejection has been reconsidered and withdrawn.

Maintained and New Claim Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1-3, 5-14 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a method that comprises measuring that is performed with a kit comprising a reagent for measuring homocysteic acid “and any one of a reagent for measuring the inflammatory factor, a reagent for measuring the pituitary gland secretion, a reagent for measuring the autonomic nerve secretion, and optionally a reagent for obtaining the brain image”. Similarly, claims 12 and 19 each recite a method that comprises measuring at least two factors, wherein the measuring is performed with a kit comprising at least two reagents selected from the group consisting of a reagent for measuring homocysteic acid, a reagent for measuring the inflammatory factor, a reagent for measuring the pituitary gland secretion, a reagent for measuring the autonomic nerve secretion, and optionally a reagent for obtaining the brain image”. However, in each of these instances the “and optionally” renders the claims indefinite because it is unclear what elements are required by the kit.
In particular, it is unclear whether the reagent for obtaining a brain image is an additional reagent given its optional presence within the kit (i.e., in claim 1, the kit would contain: (a) a reagent for homocysteic acid; (b) a reagent for measuring any one of an inflammatory factor, a pituitary gland secretion or an autonomic nerve secretion; and optionally (c) a reagent for obtaining a brain image), or rather if the reagent for obtaining a brain image is one of the choices to include in the kit in addition to the reagent for measuring homocysteic acid (i.e., the kit comprises: a) a reagent for homocysteic acid; and (b) a reagent for measuring/obtaining any one of an inflammatory factor, a pituitary gland secretion, an autonomic nerve secretion, or a brain image). Given the latter interpretation, the claims would encompass the use of a kit that contains only a reagent for measuring homocysteic acid, because if a brain image is obtained, the reagent for 
Dependent claims 2-3, 5-11, 13-14 and 16-18 are included in this rejection as they contain all of the elements of base claims 1 and 12, yet nothing in addition that would aid in clarifying the issue.

Claim 12 is indefinite because it unclear which measured values are required for performing the claimed diagnostic method. In particular, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation in the “measuring” step that “at least two measuring factors” that are measured are selected from homocysteic acid, an inflammatory factor, a pituitary gland secretion, an autonomic nerve secretion, and a brain image of the subject, and the claim also recites in the first “wherein” clause that the at least two measured values of the measuring factors comprise the measured value of homocysteic acid, the inflammatory factor, and the pituitary gland secretion, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For example, the final “wherein” clause recites that “the inflammatory factor is TNF- and the pituitary gland secretion is cortisol”, and it is unclear whether measurement of these factors is required by the claim or whether these are merely exemplary of the type of factors to be measured, particularly given that dependent claim 14 recites that the inflammatory factor and pituitary gland secretion factor may be other molecules altogether (see also below regarding claim 14).
Additionally, it is unclear because the claim recites that the “at least two measured values” comprise three values: homocysteic acid, an inflammatory factor, and a pituitary factor.  


Claim 14 is further indefinite because it is unclear which “at least two” values are being measured. In particular, claim 12 appears to be directed to the measurement of values for homocysteic acid, TNF- and cortisol. However, claim 14 recites that the inflammatory factor may be C-reactive protein (CRP), IL-1 or TNF-; the pituitary gland secretion may be cortisol or ACTH; the autonomic nerve secretion may be adrenaline or noradrenaline; and the brain image may be a MRI image, PET image or a CT image. Thus, it is unclear whether these other factors/values are in addition to the three measured values in claim 12 (e.g., homocysteic acid, TNF- and cortisol), or if they are actually alternatives for selection of the inflammatory factor, the pituitary gland secretion, etc. The metes and bounds of the claim simply cannot be determined.
Similarly, claim 17 is indefinite because the claim recites that the “at least two measured values” comprise homocysteic acid and TNF-. Because base claim 12 (from which claim 17 depends) recites that the “at least two measured values” comprise three values (homocysteic acid, TNF-, and cortisol), it is unclear whether claim 17 is limited to measurement of homocysteic acid and TNF- only, or whether the method of claim 17 also requires measurement of cortisol. Again, the metes and bounds of the claimed method cannot be readily determined.
 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 14 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In particular, claim 14 depends from independent claim 12, which recites that the inflammatory factor is TNF- and the pituitary gland secretion is cortisol. However, claim 14 recites that the inflammatory factor is C-reactive protein (CRP), IL-1, or TNF-, and the pituitary gland secretion is cortisol or ACTH. Note that these selections are given in the alternative. Thus, it is possible to have a method according to claim 14 in which the measured inflammatory factor is something other than TNF-a (such as CRP or IL-1) and the pituitary gland secretion is something other than cortisol (e.g., ACTH). 
And regarding claim 17, as indicated above, the method of claim 17 recites that the “at least two measured values” are only homocysteic acid and TNF-, whereas the method of claim 12 implies that the “at least two measured values” comprise three factors: homocysteic acid, TNF- and cortisol. Therefore, it would appear that the method of claim 17 fails to include all the limitations of claim 12.
Applicant should note the “Infringement Test” for dependent claims in MPEP 608.01(n).  The test for a proper dependent claim is whether the dependent claim includes every limitation of the parent claim.  A proper dependent claim shall not conceivably be infringed by anything which would not also infringe the basic claim.  In the instant case, the diagnostic method of claims 14 and 17 could be infringed without infringing the claim from which they depends, i.e., claim 12.  Therefore, the claims are improperly dependent. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13.	Claim(s) 1-2 and 5-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa et al. (J. Alzheimer’s Dis. 2012, 31, 59-64; of record). The rejection is maintained for reasons of record and as discussed below.
	The basis of the rejection has been set forth previously (see section 7 of the 05/03/2021 Office action) and therefore will not be fully reiterated here. With respect to the amendment to claim 1, Hasegawa teaches a diagnostic method that comprises measuring homocysteic acid (HA) levels in blood and urine samples from human subjects in addition to assessing brain images obtained by MRI. The HA levels were measured using various reagents, including o-phthaldialdehyde reagent and mercaptoethanol (see Measurement of HA at p. 60), and an HPLC system, which reagents thus meet the limitation of “a kit comprising a reagent for measuring homocysteic acid” as currently recited in claim 1. And because the reagent for obtaining the brain image is optional, the brain images obtained by MRI in Hasegawa still fulfill the limitations of the claim. 
	Further, Hasegawa indicates that the subjects have Alzheimer's disease (AD) and that they found a statistically significant negative correlation between blood HA levels and Mini-Mental State Examination (MMSE) scores, as well as negative correlation between blood HA and urine HA levels. Urine HA levels in AD patients and control subjects were also compared, and it was found that urine HA levels were significantly lower in AD patients compared to controls (see Table 2 at p. 62). Hasegawa thus concludes that when urinary HA excretion is decreased, HA rises to a toxic level in the blood and body, particularly the brain, and this retention of HA may induce the AD pathogenic process and cognitive impairment in the subject (see p. 62, right column; and p. 63, last paragraph).
	In other words, the method taught by Hasegawa has intrinsically assessed a risk of a neurodegenerative disease (AD) and determined that the subject has AD based upon the results of the first assessment (HA levels) and the second assessment (MRI findings) as claimed.
Response to Arguments
14.	In the response filed August 3, 2021, applicant asserts that the features of claim 4 have been incorporated into claim 1, and claim 4 was not rejected over Hasegawa. Therefore, applicant argues that the claimed subject matter of amended claim 1 is not anticipated by Hasegawa.
15.	Applicant’s arguments have been considered but are not persuasive. When amended claim 1 is now read as a whole, the final “wherein” clause (which was the subject matter of canceled claim 4) is interpreted as simply defining the specific inflammatory factor, pituitary gland secretion, and autonomic nerve secretion that may be measured as part of the diagnostic method. However, the claimed method comprises measuring HA and any one of an inflammatory factor, a pituitary gland secretion, an autonomic nerve secretion, or a brain image, and therefore is not limited to measurement of the biomarkers listed in the final “wherein” clause. Because Hasegawa’s teachings provide for the measurement of HA and a brain image, the reference is still anticipatory for the presently recited method of claims 1-2 and 5-11.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-3 and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (WO 2015/060317A1; listed on 04/16/2020; English machine translation provided by Espacenet, 06/11/2021) in view of Toledo et al. (Alzheimer's Dementia, 2012, 8(6): 483-489) and Doecke et al. (US 2013/0116135 A1).
	Hasegawa teaches methods and kits for diagnosing neurodegenerative diseases, such as Alzheimer's disease (AD), Lewy body dementia or vascular dementia, at an early stage of the disease, as well as for determining the risk of developing a neurodegenerative disease (p. 1 lines 10-16), which addresses the method of present claim 1 (a method for aiding diagnosis of neurodegenerative disease) as well as present claim 8 (reciting that the neurodegenerative disease is Alzheimer-type dementia). The disclosed method comprises determining the concentration of homocysteic acid (called homocysteine acid in the translation) in a urine or blood sample obtained from the test subject (p. 2 lines 50-55), which addresses present claim 11 with respect to the biological sample being a blood or urine sample. Kits for performing the diagnostic methods are also disclosed, such as at pp. 9-10, lines 360-377), which kits may comprise an anti-homocysteine (sic) acid antibody for measuring homocysteic acid (HA) in blood or urine. Examples of such a kits are taught to include an ELISA (p. 10-11, lines 409-410 and 416-421) and an immunochromatography method (p. 11 lines 422-427).
Such teachings are therefore on point to the steps of: measuring homocysteic acid in a biological sample as performed with a kit comprising a reagent for measuring homocysteic acid; assessing a risk of the neurodegenerative disease based on an amount of the homocysteic acid to obtain a first assessment; and determining whether the subject has the neurodegenerative disease based in part on the results of the first assessment, as in claim 1, or determining that the subject is at risk of the neurodegenerative disease, as in claim 7. 
With respect to claim 2, Hasegawa discusses comparing the measured concentration in the blood of the test subject to the concentration range in a health individual, wherein the risk of developing the neurodegenerative disease when the concentration in the test subject deviates from an upper limit of the homocysteine concentration range in the healthy individual (p. 4 lines 159-170), which is on point to the concept of comparing the amount of HA to a “predetermined threshold”. See also p. 
However, the Hasegawa WO document does not teach obtaining second assessment value, wherein the second assessment is any one of an inflammatory factor (such as C-reactive protein), a pituitary gland secretion (such as cortisol), or a brain image, and using this second assessment together with the first assessment (i.e., the measured homocysteic acid levels) to determine whether a subject has, or at risk of, a neurodegenerative disease.
Toledo et al. teach a diagnostic method that comprises measuring plasma cortisol, C-reactive protein (CRP) and superoxide dismutase I (SOD1) levels as well as obtaining brain images of brain amyloid plaques using Pittsburgh Compound B-positron emission tomography (PiB-PET) in human subjects having mild cognitive impairment (MCI) or AD, as well as in cognitively normal (CN) subjects. Toledo found that cortisol plasma levels were positively correlated with PiB-PET composite scores in all groups (see bottom of p. 4 and Fig.2), wherein higher cortisol levels were associated with greater amyloid-beta (A) plaque burden in the brains of the subjects. Toledo further teaches that CRP, cortisol and SOD1 levels were measured in plasma samples using a kit (multiplex Human DiscoveryMAP panel; see paragraph spanning pp. 3-4), which kit would necessarily comprise reagents for measuring the levels of CRP and cortisol, as in amended claim 1.
Consistent with the findings of Toledo, Doecke et al. disclose methods to aid in the diagnosis of a neurological disorder, such as AD, comprising measuring the amounts of a panel of biomarkers present in a biological sample of a subject, such as blood, plasma or serum (see abstract and [0013]-[0014]). In particular, Doecke teaches that at least four biomarkers may be used in the method of diagnosis, aiding diagnosis, stratifying an individual into one or more classes, or monitoring progression of a neurological disorder, wherein cortisol is one of the nine most relevant biomarkers used for accomplishing these methods (see [0015]-[0017]). Note that in addition to cortisol, some of the other diagnostic biomarkers disclosed by Doecke include the same ones 42 (see [0023]-[0024]). Doecke indicates that methods of aiding diagnosis of a neurological disorder can comprise measuring the amount of one or more biomarkers in a biological sample in combination with other methods of clinical assessment of a neurological disorder, such as imaging examination using magnetic resonance imaging (MRI) or PET (see [0226]. The disclosed biomarker levels may also be compared to levels in age-matched normal controls or other non-AD forms of neurodegeneration, and then used for aiding in the diagnosis of AD or for distinguishing AD from other non-AD types of neurodegenerative diseases or disorders (see [0384]), which can include Parkinson’s disease (PD), frontotemporal dementia, and cerebrovascular disease, among others (see [0188]), which addresses limitations of present claims 3, 5-6 and 9-10. 
Further, Doecke teaches a kit for use in the disclosed methods, which kit comprises at least one reagent specific for at least four biomarkers, wherein the biomarkers may include cortisol, among others (see [0504]), and which is on point to the kit and reagents of present claim 1.  And in addition to blood, serum and plasma samples, Doecke teaches that a biological sample can include urine (see [0222]), which is on point to present claim 11.
Accordingly, the collective teachings of Toledo and Doecke provide for using cortisol and other inflammatory factors, such as CRP, as biomarkers for aiding in the diagnosis of neurodegenerative disease, such as AD, for determining a risk of AD, or for distinguishing AD from other neurodegenerative diseases. The combined references also teach that the diagnostic measurement of cortisol levels may be used in combination with other diagnostic techniques, such as brain imaging by MRI or PET, to confirm or differentiate diagnosis of a neurodegenerative disease. 
Therefore, it would have been obvious to one of ordinary skill in the art to have combined the diagnostic method of Hasegawa, which comprises measuring levels of homocysteic acid in blood or urine, with those of Toledo and Doecke, which comprise measuring cortisol levels in blood and obtaining brain images using MRI or PET, and thereby arrive at the presently claimed invention. In particular, Doecke teaches that the accuracy of a clinical diagnosis of AD is about 50 to 82%, and the accuracy of a clinical diagnosis of vascular dementia is about 40 to 80%, and that AD cannot be diagnosed .

17.	Claims 1-3, 5-14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (WO 2015/060317A1; listed on 04/16/2020; English machine translation provided by Espacenet, 06/11/2021) in view of Toledo et al. (Alzheimer's Dementia, 2012, 8(6): 483-489) and Doecke et al. (US 2013/0116135 A1) as applied to claims 1-3 and 5-11 above, and further in view of O’Bryant et al. (US 2016/0154010 A1; published Jun. 2, 2016) and Bermejo et al. (Immunol. Lett. 2008, 117; 198-202).
The reasons why the combined teachings of Hasegawa, Toledo and Doecke render obvious the invention of present claims 1-3 and 5-11 is discussed above. In particular, the combined reference teachings provide for a method of diagnosing a neurodegenerative disease (such as AD), or risk of developing a neurodegenerative disease, or differentially distinguishing AD from a non-AD neurodegenerative disease, comprising measuring the levels of homocysteic acid (HA), cortisol and CRP in 
O’Bryant et al. disclose methods and kits for the diagnosis of a neurological disease, comprising obtaining a blood sample from a subject, measuring at least IL-7 and TNF-alpha biomarkers in the sample, comparing the level of the biomarkers with the level of a corresponding biomarkers in a blood sample from a normal subject (i.e., a reference value; see [0043]), and predicting or determining that an increase in the level of the biomarkers in the blood sample in relation to the normal blood sample/reference value indicates that the subject has, or is at risk of developing, a neurological disease (see abstract, [0007] and [0037]). O’Bryant teaches that the neurological disease can be AD, Frontotemporal dementia (FTD), dementia with Lewy bodies (DLB), or mild cognitive impairment (MCI) (see [0007] and [0026]). O’Bryant further discloses that additional biomarkers may be used in the diagnostic method, and may include other inflammatory factors such as CRP and IL-10 (see [0007]), wherein lower levels of CRP and IL-10 compared to a reference level indicates a greater likelihood that the individual suffers from the neurological disease (see [0012]).
Consistent with the teachings of O’Bryant, Bermejo et al. report a study in which plasma levels of IL-6, TNF-alpha and interferon-alpha (IFN-alpha) were measured in patients with MCI, AD and in age-matched control subjects. Bermejo found that plasma levels of both IL-6 and TNF-alpha were significantly in AD patients in comparison to control subjects (see Figs. 1 and 2, respectively). And although MCI patients also had elevated plasma TNF-alpha, this was not found to be significant in comparison to plasma levels of TNF-alpha in controls (see Fig. 2). Further, Bermejo found that plasma levels of IFN-alpha were significantly elevated in the MCI group compared to either AD patients or control subjects (see Fig. 3). Thus, one of ordinary skill in the art would have recognized that the combination of plasma biomarkers of IL-6, TNF-alpha and IFN-
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have included the biomarker of TNF-alpha, alone or in combination with IL-6, IFN-alpha, IL-7 and/or CRP, as taught by O’Bryant and Bermejo, with the diagnostic method according to Hasegawa, Toledo and Doecke which comprises measuring levels of at least HA and cortisol in blood and obtaining a brain image, and thereby arrive at the presently claimed diagnostic method. Given the teachings of O’Bryant and Bermejo, the skilled artisan would have recognized that additional plasma biomarkers related to inflammation can be used to validate a diagnosis of AD or MCI in a subject. The artisan would thus have been motivated to include these additional biomarkers so as to improve the diagnostic accuracy of AD and/or MCI, which are recognized in the prior art to suffer from a low rate of clinical diagnostic accuracy. Given the demonstrated prior art use of such biomarkers to diagnose or differentially diagnose a subject as having AD or MCI, the artisan would have had a reasonable expectation that the combination of such biomarkers not only could be successfully performed for a diagnostic procedure, but also that such a combination would be successful for improving the accuracy of diagnosis.  The combined prior art reference teachings thus render obvious the invention as presently encompassed by claims 1-3, 5-14 and 16-19.

Conclusion
18.	No claims are allowed.

19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649